Reason For Allownace


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph F. Oriti (Reg #47835) claims 1 and 13 are being amended, the rest of the claims will remain the same.  


1.   (Currently Amended)   A method performed by a first core network element included in a core network associated with a radio access network (RAN) having a plurality of RAN elements, the method comprising:
receiving, from a second core network element, a first message for requesting information associated with an indicated base station (BS), the first message including an indication of an identifier (ID) of the indicated BS;
in response to receiving the first message, determining the information associated with the indicated BS, wherein the information associated with the indicated BS is determined according to information received from the indicated BS; and
transmitting, to the second core network element, a second message including the determined information, the determined information including: (1) wireless transmit/receive units (WTRUs)associated with the indicated BS, and (2) access point network (APN) information associated with each of the WTRUs.  


receive, from a second core network element, a first message for information associated with an indicated base station (BS), the first message including an indication of an identifier (ID) of the indicated BS;
in response to receiving the first message, determine the information associated with the indicated BS, wherein information associated with the indicated BS is determined according to information received from the indicated BS; and
transmit, to the second core network element, a second message including the determined information, the determined information including: (1) wireless transmit/receive units (WTRUs)associated with the indicated BS, and (2) access point network (APN) information associated with each of the WTRUs. 



Reasons for allowance


1.	Claims 1-9, 13-20, 22-23 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:





The following is an examiner’s statement of reasons for allowance:


The closest prior art NPL-3GPP TS 23.401 v10.0.0(2010-06) explains an eNodeB performs the radio bearer establishment procedure. The user plane security is established at this step, which is described in detail in TS 36.300 [5]. When the user plane radio bearers are setup. EPS bearer state synchronization is performed between the UE and the network, i.e. the UE shall locally remove any EPS bearer for which no radio bearers are setup and, if the radio bearer for a default EPS bearer is not established, the UE shall locally deactivate all EPS bearers associated to that default EPS bearer. The uplink data from the UE can now be forwarded by eNodeB to the Serving GW. The eNodeB sends the uplink data to the Serving GW address and TEID provided in the step 4. The Serving GW forwards the uplink data to the PDN GW. The eNodeB sends an S1-AP message Initial Context Setup Complete (eNodeB address, List of accepted EPS bearers, List of rejected EPS bearers, S1 TEID(s) (DL)) to the MME. This step is described in detail in TS 36.300 [5]. he MME sends a Modify Bearer Request message (eNodeB address, S1 TEID(s) (DL) for the accepted EPS bearers, Delay Downlink Packet Notification Request, RAT Type) per PDN connection to the Serving GW. The Serving GW is now able to transmit downlink data towards the UE. The usage of the Delay Downlink Packet Notification Request Information Element is specified in clause 5.3.4.2 below. If the PDN GW requested UE's location and/or User CSG information and the UE's location and/or User CSG information has changed, the MME also includes the User Location Information IE and/or User CSG Information IE in this message. Kim et al(US 2012/0039304A1) explains access a local network, UE  makes a bearer setup request to an entity within a core network through the Home (e)NodeB  using a specific APN. In other words, a control (control plane) for the bearer setup request to use the local network is implemented by the core network, and an actual bearer (user plane) is created between nodes within the local network through the Home (e)NodeB. The entity within a core network determines about the bearer setup request by considering whether it is an access through the Home (e)NodeB, whether it can be accessed to a local network, CSG, and the like. he (e)NodeB or Home (e)NodeB  transmits an initial context  setup response message based on S1-AP to the MME.  The initial context setup response message may include the TEID and address of the (e)NodeB or Home (e)NodeB, and is transmitted to the local P-GW for downlink data transmission. Lim et al(US 2012/0276913A1) explains Godin et al(US 2010/0039991) explains an MME must transmit a downlink message to eNBs NBi belonging to another tracking area TAj (j.noteq.1) which is a neighbouring tracking area of a first eNB tracking area TA1, it needs to know the identifier (and more precisely the Tracking Area Code (or TAC)) of this neighbouring tracking area TAj. This code (TAC), identifying a neighbouring tracking area TAj (j.noteq.1) of a first eNB tracking area TA1, can be deduced by the MME from the code (TAC) of this first eNB tracking area TA1 received during the S1 setup procedure or can be contained in a chosen message The MME may not store the configuration information received within the chosen messages. In such an instance, the MME aims mainly at relaying (or distributing) this received configuration information to a set of chosen eNBs NBi. However, the use of the downlink S1 SETUP RESPONSE message 


However regarding claims 1 and 13 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:   in response to receiving the first message, determining the information associated with the indicated BS, wherein the information associated with the indicated BS is determined according to information received from the indicated BS; and transmitting, to the second core network element, a second message including the determined information, the determined information including: (1) wireless transmit/receive units (WTRUs)associated with the indicated BS, and (2) access point network (APN) information associated with each of the WTRUs.  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        








a